IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON                     )        No. 79873-1-I
                                         )
                        Respondent,      )        DIVISION ONE
                                         )
               v.
                                         )
 JOHN MATTHEW LAIR,                      )
                                         )        UNPUBLISHED OPINION
                      Appellant.
_____________________________            )        FILED: December23, 2019
       PER CURIAM   —   John Lair appeals the term of supervised probation

imposed following his guilty plea to attempted voyeurism. He contends, and the

State concedes, that the sentencing court lacked authority to impose DOC

supervision for attempted voyeurism. ~ RCW 9.94A.501 (1) and (6); In re

Childers, 135 Wn. App. 37, 40-41, 143 P.3d 831 (2006). In its concession, the

State adds that “[p]er the judgment and sentence, the term of supervised

probation should be converted to unsupervised probation.” In his reply, Lair

accepts the State’s concession.

       Lair also requests remission or a refund of any funds DOC collected from

him in relation to the unauthorized supervision. See RCW 9.94A.780. Lair is

entitled to be placed in the same position he would have been in had the error in

his sentence not occurred. State v. Smissaert, 103 Wn.2d 636, 638, 694 P.2d

654 (1985).
No. 79873-1-1/2

      We accept the State’s concession and remand with directions to convert

the term of DOC supervised probation to unsupervised probation and to order

DCC to refund any funds collected from Lair for supervision intake, monthly

supervision fees, or any other funds related to the term of unauthorized

supervision.


               FOR THE COURT:                            /1/1/)
                                              j~ VoAV~Lv~




                                        2